DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 5, 6, 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the recitation, “a liquid flow path along the plurality of electrocaloric elements for the electrically conductive liquid” is new matter in combination with the other recitations of the claim which recite two liquids.  There is no support for three liquids as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 5, 6, 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the recitation, “a liquid flow path along the plurality of electrocaloric elements for the electrically conductive liquid” is indefinite as there is no “electrically conductive liquid” recited previously and it is not clear what is being referenced and this is not consistent with the specification. 
Additionally it is not understood why electrocaloric elements are being reintroduced in this recitation.
The recitation, “on a first side of the first electrocaloric element” and “on a second side of the first electrocaloric element” reintroduce “a first side” and “a second side” which already recited and it is unclear how to interpret the sides recited.  
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Defay (US 2014/0345296) (including referenced NPL article) in view of Malic (US 2016/0187034), Loewen (US 2015/0351216), and Clothier (US 8324719).  See 112 issues.
	In regard to claim 1, Defay teaches a heat transfer system (see figure 1 and whole disclosure), comprising:
a plurality (26, 28, para. 103-105 multilayer electrocaloric capacitors - see referenced article describing multilayer capacitors having an MLC having 200 “parallel plates” - page 242903-2) of electrocaloric elements (electrocaloric capacitors - para. 21, 76) disposed in a stack configuration (para. 103, 104 - multilayer capacitor);
each of the electrocaloric elements comprising an electrocaloric film (layer 36; para. 94-105), a first electrical conductor (32; para. 79) on a first side of the electrocaloric film (36), and a second electrical conductor (34; para. 79) on a second side of the electrocaloric film (36), 
an electric power source (in 50) in electrical contact with the first and second electrical conductors (32, 34), configured to provide an electrical field across the electrocaloric film (36); and 
a liquid flow path (see figures) along the plurality of electrocaloric elements (26, 28, multilayer elements);
Note that the first electrical conductor (32) and the second electrical conductor (34) have different electrical polarities (positive and negative providing applied voltage to the film).
Note that the first electrical conductor (32) and the second electrical conductor (34) are electrically isolated from each other (by the film at least).
Note that Defay teaches the electrocaloric elements have a thickness of 1 micrometer to 100 micrometers (para. 105 - see many sizes, including 10 micrometers).   
Note that Defay teaches one or more heat exchangers (12, 14 at least).
Defay does not explicitly teach that the first electrical conductor (32) comprises a first electrically conductive liquid and the second electrical conductor (34) comprises a second electrically conductive liquid.  However, Malic teaches it is well known to employ separate working cycle fluids (see fluid to HHEX and fluid to CHEX; para. 110) for communicating heat between a plurality of electrocaloric elements (ECM) and two heat exchangers (HHEX, CHEX; see Fig. 8).  This provides the ability to operate more desirable heat exchange operations for certain applications.  Further, Loewen teaches using liquid metal as both a heat transfer fluid (para. 47, liquid metal) and electrical pathway (para. 43, 46, 47, 54, 55) for delivering electrical power to electrical devices (1A-1E).  Additionally, Clothier teaches providing an electrically conductive liquid (20, column 1, line 50-51; column 2, line 40) as an electrode for providing more robust electrical joints to electrical devices (Clothier - column 1, line 30-35; column 4, line 10-15).  Further, these teachings of Clothier suggest that components containing such an electrically conductive liquid should be made from electrically non-conductive material to prevent shorting.  
Therefore it would have been obvious to a person of ordinary skill in the art to modify the first electrode (32) to employ a first electrically conductive liquid and the second electrode (34) to employ a second electrically conductive liquid for the purpose of providing separate liquids to enable the heat exchange operations shown in Malic and to provide an improvement in the resiliency of the electrical conductors of Defay as taught by Clothier (column 1, line 30-35; column 4, line 10-15) and to further form the conduits from non-electrically conducting materials so as to provide the electrical connection without shorting.
Claims 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Malic (US 2016/0187034) in view of Loewen (US 2015/0351216) and Clothier (US 8324719).  See 112 issues.
	In regard to claim(s) 1, 5, 6, Malic teaches a heat transfer system (see all figures and whole disclosure, including Fig. 1, 8), comprising:
a plurality (Fig. 10-12 multiple sets para. 114) of electrocaloric elements (ECM with electrodes para. 75) and a liquid flow path (see figure 8) along the plurality of electrocaloric elements (multiple sets); 
each of the electrocaloric elements comprising an electrocaloric film (ECM, 3), a first electrical conductor (1a) on a first side of the electrocaloric film (3), and a second electrical conductor (2a) on a second side of the electrocaloric film (3), 
an electric power source (voltage source, para. 114) in electrical contact with the first and second electrical conductors (1a, 2a), configured to provide an electrical field across the electrocaloric film (3).
Note that the first electrical conductor (1a) and the second electrical conductor (2a) have different electrical polarities (positive and negative providing applied voltage to the film).
Note that the first electrical conductor (1a) and the second electrical conductor (2a) are electrically isolated from each other (by the film at least).
Note that Malic teaches that the plurality of the electrocaloric elements (multiple sets) are disposed in a stack configuration (see multiple sets, Fig. 10-11).
Note that Malic teaches one or more heat exchangers (HHEX, CHEX).
Additionally, Malic teaches employing separate working cycle fluids (see fluid to HHEX and fluid to CHEX; para. 110) for communicating heat between the plurality of electrocaloric elements (multiple sets of ECM) and the one or more heat exchangers (HHEX, CHEX; see Fig. 8).  
Malic does not explicitly teach that the first electrical conductor (1a) comprises a first electrically conductive liquid and the second electrical conductor (2a) comprises a second electrically conductive liquid, wherein the first and the second electrically conductive liquids communicate fluidly with the one or more heat exchangers (HHEX, CHEX). 
However, Loewen teaches using liquid metal as both a heat transfer fluid (para. 47, liquid metal) and electrical pathway (para. 43, 46, 47, 54, 55) for delivering electrical power to electrical devices (1A-1E) and providing heat exchange.  Additionally, Clothier teaches providing an electrically conductive liquid (20, column 1, line 50-51; column 2, line 40) as an electrode for providing more robust electrical joints to electrical devices (Clothier - column 1, line 30-35; column 4, line 10-15).  Further, these teachings of Clothier suggest that components containing such an electrically conductive liquid should be made from electrically non-conductive material to prevent shorting.  
Therefore it would have been obvious to a person of ordinary skill in the art to modify the first electrical conductor (1a) to employ a first electrically conductive liquid and the second electrical conductor (2a) to employ a second electrically conductive liquid for the purpose of providing liquid electrical conductors with improved resiliency (Clothier - column 1, line 30-35; column 4, line 10-15) while simultaneously providing the heat exchange fluid operations with the first electrically conductive liquid and the second electrically conductive liquid and the one or more heat exchangers (HHEX, CHEX) and to further form the conduits from non-electrically conducting materials so as to provide the electrical connection without shorting.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malic (US 2016/0187034) in view of Loewen (US 2015/0351216) and Clothier (US 8324719) and Defay (US 2014/0345296) (including referenced NPL article).  See 112 issues.
In regard to claim 19, Malic, as modified, does not appear to teach the sizes claimed.  However, Defay teaches the electrocaloric elements have a thickness of 1 micrometer to 100 micrometers (para. 105 - see many sizes, including 10 micrometers).   Therefore it would have been obvious to a person of ordinary skill in the art to employ elements having the dimensions of Defay to provide the thermal performance in a compact form.

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive in view of the detailed showing above that the prior art fully makes the claim limitations obvious.
	Applicant's arguments are all an allegation that the prior art does not teach that the first and second liquids have different polarities.  
In response, the allegation fails to address the combination of the prior art.  The electrodes already have different polarities and the provision of the electrodes of liquids as modified would already provide such to provide the voltage to the film of the prior art.  Therefore the allegation is unpersuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
July 5, 2022